Citation Nr: 0032144	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  99-08 854A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
residuals of a small bowel resection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from February 1990 to February 
1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the veteran's claim on appeal.  The 
veteran appealed those decisions to the BVA and the case was 
referred to the Board for appellate review. 


REMAND

Following a careful review of the evidence, the Board finds 
that additional development is necessary in this case.  The 
Board notes that the medical record reveals that the 
veteran's treating physicians were unable to pinpoint the 
cause of the veteran's current symptoms, and that one of the 
causes considered was chronic appendicitis.  The treatment 
evidence shows an exacerbation of the veteran's symptoms 
beginning in February 1998 and culminating in abdominal 
surgery, including an appendectomy, in October 1998 at a 
private facility.  The claims folder contains no further 
treatment records dated after this surgery.  The Board finds 
that additional development is necessary to determine whether 
the surgery successfully alleviated the veteran's symptoms 
and to ascertain the current level of disability.   

The Board notes further that the veteran's private physician, 
Dr. M., stated in July 1998 that the veteran's symptoms had 
caused her to miss a considerable amount of work, and that 
when she suffers and exacerbation of her symptoms, she is 
"completely disabled and unable to function."  The Board 
finds that this complaint reasonably raises the issue of 
entitlement to an extra-schedular evaluation for residuals of 
a small bowel resection.  The RO, however, has heretofore not 
specifically addressed this matter.  As this contention 
raises an issue which the Board does not have jurisdiction to 
address in the first instance, Floyd v. Brown, 9 Vet. App. 88 
(1996), the Board is constrained to conclude that further 
development is warranted.  

In addition, the Board notes that the veteran has not been 
notified of her ultimate responsibility for furnishing 
records supporting her claim that her service-connected 
disability interferes with employment.  See Spurgeon v. 
Brown, 10 Vet. App. 197-98 (1997).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  


Accordingly, in order to give the veteran every consideration 
with respect to the present appeal, and to ensure full 
compliance with due process requirements in light of recent 
Court holdings, it is the Board's opinion that further 
development of the case is required.  Accordingly this case 
is REMANDED for the following action:

1.  After securing the necessary release, 
the RO should obtain any private or VA 
treatment records dated after the 
veteran's October 1998 abdominal surgery.  

2.  The RO should inform the veteran 
that the ultimate responsibility for 
furnishing additional employment or 
other records in support of her claim 
that residuals of small bowel resection 
interferes with employment, rests with 
the veteran.  See Spurgeon v. Brown, 10 
Vet. App. 194, 197 (1997).  The veteran 
should be provided sufficient time to 
provide such records, or other evidence.

3.  The veteran should be scheduled for 
a VA gastrointestinal examination to be 
performed by a board certified 
gastroenterologist, if available, to 
evaluate her service-connected residuals 
of a small bowel resection.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner must note all 
manifestations due to the service-
connected disability, including if there 
is marked interference with absorption 
and nutrition manifested by severe 
impairment to health.  A complete 
history must be taken and the veteran's 
complaints should be noted in full.  The 
findings of the examiner must be 
supported by objective findings, and it 
should be noted whether there is 
material weight loss.  Any indicated 
tests and studies must be performed.  
All findings and opinions must be 
supported by complete rationale.  

The veteran should be informed of the 
potential consequences of his failure to 
appear for the scheduled examination.  A 
copy of the notice informing her of the 
date of the examination must be 
associated with the claims file.  

4.  The RO must then review the 
examination report and ensure that all 
of the Board's directives have been 
accomplished in full.  If not, 
corrective action must be taken.  38 
C.F.R. § 4.2 (2000); see also Stegall v. 
West, 11 Vet. App. 268 (1998).  Then, 
following the procedure set forth at 
38 C.F.R. § 3.321(b)(1), the RO should 
specifically document their 
consideration as to whether the 
veteran's claim for an evaluation in 
excess of 40 percent for residuals of 
small bowel resection, warrants referral 
to the Director, Compensation and 
Pension Service for consideration of the 
assignment of an extra-schedular 
evaluation.  

5.  If the benefit sought on appeal is 
not granted, the veteran and her 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence she desires to have considered in connection with 
her current appeal.  No action is required of the veteran 
until she is notified.

The RO must review the claims file and ensure that all 
notification and development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should ensure that the new 
notification requirements and development procedures 
contained in sections 3 and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For further guidance on 
the processing of this case in light of the changes in the 
law, the RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any pertinent formal or 
informal guidance that is subsequently provided by the 
Department, including, among others things, final regulations 
and General Counsel precedent opinions.  Any binding and 
pertinent court decisions that are subsequently issued also 
should be considered.  If the benefit sought on appeal 
remains denied, the appellant and the appellant's 
representative, if any, should be provided with a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.




		
	NADINE W. BENJAMIN
	Acting Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

 

